DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8 is/are rejected under 35 U.S.C. 102 as being anticipated by WO2016115591A1 [hereinafter WO].
WO discloses a device/ method for monitoring a conveyer idler/ idler roller 18 having a cylinder within inner surface and an outer surface including a shell/ cylinder 22 that includes an inner and outer surfaces (Abstract, Fig. 3), the cylinder is rollingly supported on a shaft 20 by a plurality of bearings 24 (Abstract, [0041], Fig. 3), the method comprising using a load sensor, measuring a load applied to the shaft, measuring a load put on the shaft 20, using a first temperature sensor for measuring a temperature of the bearings 24 (Abstract, [0041], Fig. 3), transmitting data including the load data and temperature data to a wireless receiver [0021], [0053], [0055], [0061], [0087]; transmitting said data to an application server via a gateway [0056], and displaying a current value of the load and temperature on a user interface [0056].
WO teaches to predict idler failure/ wear by using the idler information system [0023] by methods including a step of calculating failures frequencies (thus, time) and analyzing their exceeding thresholds [0035].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2012057680 A1 [hereinafter WO1] in view of DE 29621357U1 [hereinafter Sailer ].
WO1 discloses in Fig. 4 a conveyor idler monitoring system having a cylinder with inner surface and outer surface, the cylinder is supported on a shaft 3, Fig. 1 by a plurality of bearings (page 2, lines 4-8), the conveyer idler monitoring system comprising:
A load sensor, page 2, lines 22-28 disposed to measure a load applied to the shaft wherein the load on the roller will be received by the shaft;
A wireless transmitter 13, Fig. 4, in data communication with said load sensor, said wireless transmitter configured to transmit data from said load sensor to a wireless receiver, page 3, lines 8-15.
For claim 5: WO1 teaches a second temperature sensor (part of the humidity meter, page 3, lines 3-5), wherein it is known that the humidity meter/ hygrometer uses temperature measurements in determining humidity, the sensor is disposed inside the cylinder (as one of the sensors in an electronic arrangement 9) and data in communication with said wireless transmitter; said second temperature sensor comprising an ambient air temperature sensor (as used by a humidity meter in determining a humidity), For claim 7. 
For claim 6: WO1 does not teach that the second temperature sensor comprises and RTD.
However, RTD’s are very well known in the art to measure temperature.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to modify the system, so as to have an RTD as a temperature sensor, because both of them, the temperature sensor of WO1 and the RTD, will perform the same function of detecting temperature, if one is replaced with another.
For claims 8, 9: WO1 teaches a bearing temperature sensor, page 2, lines 22-24 disposed to measure the temperature of at least one bearing.
For claim 10:  WO1 teaches an energy generator 15, Fig. 4 in electrical communication with said wireless transmitter and said first temperature sensor, wherein the energy generator is powered by rotation of the cylinder relative to the shaft, page 3, lines 30-33. 
WO1 does not teach at least a first temperature sensor inside the cylinder and supported by the shaft to measure a temperature of at least a portion of the inner surface of the cylinder, and that the wireless communication to transmit the temperature data to the wireless receiver, as stated in claim 1.
Sailer teaches a conveyer idler monitoring system (Abstract) comprising at least a first temperature sensor 6, Fig. 1 disposed inside the cylinder and supported by a shaft (page 3, lines 31-32, Fig. 1). Sailer also discloses a wireless transmitter in data communication with the first temperature sensor that is configured to transmit data from said temperature sensor to a wireless receiver (page 3, line 54, page 4, line 1). Sailer further teaches that measuring the temperature of at least a portion of the inner surface of the cylinder provides a method of monitoring the heat state of the conveyer belt (page 2, lines 48-51).
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to modify the system to have a first temperature sensor that would sense a temperature of at least a portion of the inner surface of the cylinder, because overheating of the cylinder will cause the failure of the system, and have a wireless transmitter in data communication with the first temperature sensor that is configured to transmit data from said temperature sensor to a wireless receiver, so as to transmit data to a remote operator, as very well known in the art, to enable the operator to take necessary actions.
For claim 2: Sailer teaches that the first sensor is an IR sensor (page 3, lines 32-33).
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to modify the system, so as to have an IR sensor as a temperature sensor, because both of them, the temperature sensor of WO1 and the IR sensor of Sailer, will perform the same function of detecting temperature, if one is replaced with another.
Claim(s) 11-12, 14-15, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015042661 A2 [hereinafter WO2] in view of WO2012057680 A1 [hereinafter WO1] and Fromme et al. (U.S. 20030168317) [hereinafter Fromme].
WO2 teaches a conveyor monitoring system (Abstract, Fig. 2) for monitoring a plurality of conveyor idlers 28, 30, 32, Fig. 4 on a conveyer 26, Fig. 4 and to predict the forthcoming idler failure. Each conveyer idler having a cylinder/ rotor 12 with an inner surface and an outer surface 15  in Fig. 2. The cylinder rollingly supported on a shaft 86, Fig. 2 by a plurality of bearings, page 9, lines 1-22, Fig. 2. A plurality of conveyor idler monitoring systems, each comprising:
A temperature sensor, page 13, lines 24-25, disposed inside the cylinder and supported by the shaft (the sensor is sensing the temperature of the shell 16 is attached to the housing 22), where the housing 22 is inside the cylinder and attached to the shaft, page 9, lines 10-21, Fig.2, said temperature sensor disposed to measure the temperature of at least a portion of the inner surface of the cylinder, page 13, lines 24-25, wherein the inner surface of the shell 16 is a part of the shell 16. The system is comprising a control circuit/ microprocessor, a wireless transmitter 39, Fig. 3 in data communication with said temperature sensor, said wireless transmitter is configured to transmit data from said temperature sensor to a wireless receiver (remote processor, page 9, lines 24-27, and a gateway 40, Fig. 5 in wireless data communication with said wireless transmitter of each conveyor idler monitoring system, page 10, lines 4-6, an application server/ processor 42, page 20, lines 24-25, page 21, lines 10-12, Fig. 5 in data communication with said gateway, page 20, lines 24-25. The system is able to identify a plurality of idlers and send their information to a remote processor and produce an alert (page 9, line 27).
WO2 does not explicitly teach a load sensor.
WO1 discloses a system in the field of applicant’s endeavor and teaches a load sensor and an application server configured to predict an idler failure/ wear time for each conveyor idler based on the data gathered by each said conveyor idler monitoring.
For claim 14: WO1 teaches a pulley/ roller 1 driven by a drive 8, Fig. 2, page 2, lines 11-12, monitoring system comprising a pulley load sensor, page 2, lines 22-28 and a wireless communication components in data communication with this load sensor and a gateway.
 Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to modify the system, so as to have a load sensor to measure a load, since it is very well known in the art that life of the conveyor idler would depend on its load.
Fromme teaches a conveyor monitoring system (Abstract, Fig. 2) comprising an application server 418, [0129], Fig. 4, configured to predict a failure, thus, time of failure, based on the data gathered by a conveyor monitoring system BIS 20 and program 40 [0097] and [0121]-]0122].
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to modify the application server so as to enable it to predict the failure based on the data gathered using a program, so as to provide the operator with a reliable data of the predicted failure, to enable the operator take necessary actions.
For claim 12: WO2 teaches a registration device RFID scanner having one of a scanner and a camera configured to identify a particular idler and store a location of an associated conveyor idler (page 17, line 1-18), said registration device is in data communication with a one of a  gateway and said application server (page 18, lines 15-19).
For claim 15: WO2 teaches a conveyor monitoring system and the application server comprises a cloud-based server (remote monitoring via web pages, page 21, lines 10-12.
For claim 17: WO2 teaches the conveyor monitoring system and teaches said application server in data communication with the user interface (personal computer), said user interface is one of the web interface or mobile application, wherein said application server is configured to send an alert related to the idler failure to said user interface (page 10, line 33 to page 11, line, page 11, lines 16-25, page 20, lines 17 to page 21, line 23, page 21, line 14 to page 22, line 3).
For claim 18: WO2 teaches that the alert includes an idler identification and an idler location and said alert comprises one or more of a predicted idler failure and an existing idler failure (page 10, line 33 to page 11, line, page 11, lines 16-25, page 20, lines 17 to page 21, line 23, page 21, line 14 to page 22, line 3).
Claim(s) 16, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable as being unpatentable over WO 2015042661 A2 [hereinafter WO2] in view of WO1 and Fromme et al. (U.S. 20030168317) [hereinafter Fromme] and further in view of WO2016161473A1 [hereinafter WO4].
WO2, WO1 and Fromme disclose the system as stated above.
They do not explicitly teach that the application server using machine learning algorithm to predict a failure.
WO4 teaches a conveyor monitoring system (Abstract, Figs. 3, 4) for monitoring a conveyor roller/ pulley 30 [0054], said conveyor roller having a cylinder/ shell 25, Fig. 3, 4 and an inner surface facing a shaft 42, Fig. 4, and an outer surface (facing away from the shaft 42, Fig. 4), the cylinder is supported on the shaft 42. WO4 teaches a management software/ microcontroller 98 of electronic architecture 90 is configured to use a machine learning to predict a roller failure [00118]. It is considered that the operator would receive an alert/ visual data.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to modify the system, so as the application server uses machine learning algorithm, so as to simplify the data transmission, as it is very well known in the art, by using a known algorithm.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015042661 A2 [hereinafter WO2] in view of WO2012057680 A1 [hereinafter WO1] and Fromme et al. (U.S. 20030168317) [hereinafter Fromme], as applied to claims above, and further in view of Mohebbi et al. (U.S. 20180248983) [hereinafter Mohebbi].
WO2, WO1 and Framme disclose the device as stated above.
They do not explicitly teach the limitations of claim 13.
For claim 13: WO2 teaches the conveyor monitoring system but does not teach that gateway comprises LoRaWan gateway.
However, LoRaWan networks (long range wide area networks) are very well known in the art and taught by Mohebbi.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to modify the system, so as to have LoRaWan network communication, so as to enable to send data on a long range, as it is necessary, as well known in the art, and since a LoRaWan one of the known network widely used in a data communication.

Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Johannsen (U.S. 9371630) teaches to predict the idler on the roller/ conveyor wear (time).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253.  The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GAIL KAPLAN VERBITSKY/           Primary Examiner, Art Unit 2855                                                                                                                                                                                             July 19, 2022